DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 27, 2021 has been entered.  Claims 1-3 and 6-8 remain pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Terri Flynn in a telephonic interview on February 15, 2022.
Following are the amendments to be made to the claims:
Claim 6:  Drive arrangement according to  claim 1, wherein the injection-moulded parts consist of plastics material.
Claim 7:  Drive arrangement according to  claim 1, wherein the injection-moulded parts consist of aluminum.
Allowable Subject Matter
Claims 1-3 and 6-8 allowed.

The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, prior art of record does not teach, suggest, or render obvious the total combination of recited structures, including the allowable subject matter: “Electromotive drive arrangement for a transparent sunroof and a sun blind, …and wherein the stators of the two motors are housed in a common injection-moulded part, and wherein the gearings of the two motor/units are contained in respective further injection-moulded parts, which are connected to the common motor-stator injection-moulded part on either side thereof”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612